ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_07_EN.txt.                                                                           95




    DISSENTING OPINION OF JUDGE AD HOC MAVUNGU

[Translation]

  Preliminary objections — Jurisdiction of the Court and admissibility of the
Application — Compromissory clauses — Necessary preconditions for seisin of
the Court — Existence of a dispute — Diplomatic negotiations — Recourse to
arbitration.

                              INTRODUCTION
   1. In its Order of 10 July 2002 on the request for the indication of pro-
visional measures (Armed Activities on the Territory of the Congo (New
Application : 2002) (Democratic Republic of the Congo v. Rwanda),
I.C.J. Reports 2002, p. 219), the Court dismissed both Parties’ claims,
holding that the necessary conditions for the indication of provisional
measures (urgency, safeguard of the parties’ rights, non-aggravation of
the dispute, prima facie jurisdiction of the Court) did not exist in the
present case. It likewise rejected the Republic of Rwanda’s submission
that the case should be removed from the Court’s List.

   The balance achieved by the Court in 2002 has now been lost as a
result of the Judgment on the preliminary objections. Just as I was of the
opinion that the Court could have indicated certain provisional measures
in reliance on certain of the bases of jurisdiction invoked by the Demo-
cratic Republic of the Congo (DRC), so I believe that, at this stage of
the proceedings, the Court could have established its jurisdiction and
addressed the merits of the case.
   2. Neither the general public nor specialist commentators will under-
stand how the Court could arrive at two opposing rulings in two cases
sharing the same characteristics. There can be no doubt whatsoever that
the DRC nourishes the same grievances against Uganda as it does
against Rwanda. For no apparent reason, Uganda’s counsel espoused
Rwanda’s cause :
    “the requests of the Democratic Republic of the Congo relating to
    activities or situations involving the Republic of Rwanda or its
    agents are inadmissible . . .” (Armed Activities on the Territory of
    the Congo (Democratic Republic of the Congo v. Uganda), Judg-
    ment, I.C.J. Reports 2005, p. 186, para. 24).
  3. When delivering its Judgment on 19 December 2005 in the case
between the DRC and Uganda, the Court was at pains to note the com-
plexity of the situation in the Great Lakes region of Africa. It also
focused on the need to achieve a comprehensive settlement of the region’s
problems :

                                                                          93

                     ARMED ACTIVITIES (DISS. OP. MAVUNGU)                              96

        “The Court is aware of the complex and tragic situation which has
     long prevailed in the Great Lakes region. There has been much suf-
     fering by the local population and destabilization of much of the
     region . . . The Court is aware, too, that the factional conflicts within
     the DRC require a comprehensive settlement to the problems of the
     region.” (I.C.J. Reports 2005, p. 190, para. 26 ; emphasis added.)


   4. The Court’s ruling at the preliminary objections stage, resulting in
removal of the case from the List, means that no decision will be made
from an international law perspective on the Parties’ claims and no
closure reached in the minds of the various victims, who still await
redress.
   The ideal approach would have been to settle the entire litigation
between the DRC and two of its neighbours, Uganda and Rwanda, in
the present case, in order to work effectively towards the restoration and
consolidation of peace in the region 1.
   5. The Court, principal judicial organ of the United Nations, has
set limits to its action in the legal settlement of disputes between the
countries of the Great Lakes region :

        “[T]he task of the Court must be to respond, on the basis of inter-
     national law, to the particular legal dispute brought before it. As it
     interprets and applies the law, it will be mindful of the context, but
     its task cannot go beyond that.” (Armed Activities on the Territory
     of the Congo (Democratic Republic of the Congo v. Uganda), Judg-
     ment, I.C.J. Reports 2005, p. 190, para. 26.)

   6. In disputing the Court’s jurisdiction and the admissibility of the
Application submitted by the DRC, the Republic of Rwanda raised two
preliminary objections 2. It was of the opinion that the bases of jurisdic-
tion cited by the DRC (Article 22 of the Convention on Racial Discrimi-
nation ; Article 29, paragraph 1, of the Convention on Discrimination
against Women ; Article IX of the Genocide Convention ; Article 75 of
the Constitution of the WHO ; Article XIV, paragraph 2, of the Unesco
Constitution ; Article 9 of the Convention on Privileges and Immunities ;
Article 30, paragraph 1, of the Convention against Torture ; Article 14,
paragraph 1, of the Montreal Convention ; peremptory norms (jus
cogens) in the area of human rights and forum prorogatum) could not

  1 For an analysis of the Court’s role in settling disputes, see Mohammed Bedjaoui, “La

place de la Cour internationale de Justice dans le système général du maintien de la paix
institué par la Charte des Nations Unies”, Recueil des cours de l’Académie de droit inter-
national de La Haye, Vol. 8, 1996, pp. 541-548 ; Mvumbi-di-Ngoma Mavungu, Le règle-
ment judiciaire des différends interétatiques en Afrique, 1992.
  2 Regarding preliminary objections, see Georges Abi-Saab, Les exceptions prélimi-

naires dans la procédure de la Cour internationale, 1967.

                                                                                       94

                    ARMED ACTIVITIES (DISS. OP. MAVUNGU)                           97

found the jurisdiction of the Court (see Judgment, para. 15).

   In any event, even assuming that one of the titles or rules of customary
international law were to be accepted by the Court, the DRC’s Applica-
tion would be “nevertheless inadmissible” (ibid.).
   7. Pursuant to Article 79 of its Rules, the Court suspended proceed-
ings on the merits of the case in order to examine these preliminary objec-
tions. Their examination could result in removal of the case from the List
in the event of the Court concluding that it lacked the jurisdiction to hear
the dispute submitted to it or that the Application was inadmissible
ratione materiae, ratione temporis or ratione loci 3.
   In the instant case, the Court confined itself to addressing the issue of
its jurisdiction. Not having accepted any of the grounds of jurisdiction
advanced by the DRC, the Court considered that it was unnecessary to
take matters any further by considering the Application’s admissibility.
   8. Certain final findings in the Judgment justify the present dissenting
opinion. As I pointed out in 2002, during the proceedings on provisional
measures, while it is true that not all the titles and rules of customary
international law advanced by the DRC were capable of establishing the
Court’s prima facie jurisdiction, there were, however, compromissory
clauses upon which the Court could have based itself for this purpose
(Armed Activities on the Territory of the Congo (New Application : 2002)
(Democratic Republic of the Congo v. Rwanda), Provisional Measures,
Order of 10 July 2002, I.C.J. Reports 2002, pp. 277 et seq.).

   9. In the present case, I am not convinced that the Court has analysed
in depth the compromissory clauses contained in the following interna-
tional treaties : the Constitution of the WHO, the Montreal Convention
and the Convention on Discrimination against Women. Furthermore,
the Republic of Rwanda remained deliberately vague as to whether it had
withdrawn its reservation to the Genocide Convention, in light both of
its own constitutional law and of the declaration of the Rwandan Justice
Minister at the sixty-first session of the United Nations Commission on
Human Rights in Geneva on 17 March 2005.

      1. THE CONSTITUTION OF THE WORLD HEALTH ORGANIZATION
  10. Article 75 of the WHO Constitution states :
        “Any question or dispute concerning the interpretation or applica-
     tion of this Constitution which is not settled by negotiation or by the
     Health Assembly shall be referred to the International Court of Jus-
     tice in conformity with the Statute of the Court, unless the parties

  3 Regarding the Court’s jurisdiction see Maurice Arbour, Droit international public,

3rd ed., 1997 ; Pierre-Marie Dupuy, Droit international public, 5th ed., Nguyen Quoc
Dinh, Patrick Daillier, Alain Pellet, Droit international public, 6th ed., 1999.

                                                                                   95

                 ARMED ACTIVITIES (DISS. OP. MAVUNGU)                   98

    concerned agree on another mode of settlement.”

  11. The first precondition fixed by this compromissory clause is the
existence of “any question or dispute concerning the interpretation or
application” of the WHO Constitution.
  12. The Court ruled that
    “the DRC has not shown that there was a question concerning the
    interpretation or application of the WHO Constitution on which
    itself and Rwanda had opposing views, or that it had a dispute with
    that State in regard to this matter” (Judgment, para. 99).
   13. The Permanent Court of International Justice defined a dispute
as “a disagreement on a point of law or fact, a conflict of legal views or
of interests between two persons” (Mavrommatis Palestine Concessions
(Greece v. United Kingdom), Judgment No. 2, 1924, P.C.I.J., Series A,
No. 2, p. 11).
   In the event of a dispute between two or more States, the words “two
persons” should be read as “two or more States”.
   In a number of cases, the Court has had to clarify and amplify the
notion of a dispute. To establish the existence of a dispute, “[i]t must be
shown that the claim of one party was positively opposed by the other”
(South West Africa (Ethiopia v. South Africa ; Liberia v. South Africa),
Preliminary Objections, Judgment, I.C.J. Reports 1962, p. 328) ; more-
over, “[w]hether there exists an international dispute is a matter for
objective determination” (Interpretation of Peace Treaties with Bulgaria,
Hungary and Romania (First Phase), Advisory Opinion, I.C.J. Reports
1950, p. 74 ; East Timor (Portugal v. Australia), Judgment, I.C.J. Reports
1995, p. 100, para. 22 ; Questions of Interpretation and Application of the
1971 Montreal Convention arising from the Aerial Incident at Lockerbie
(Libyan Arab Jamahiriya v. United Kingdom), Preliminary Objections,
Judgment, I.C.J. Reports 1998, p. 17, para. 22 ; Questions of Interpreta-
tion and Application of the 1971 Montreal Convention arising from the
Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United States
of America), Preliminary Objections, Judgment, I.C.J. Reports 1998,
pp. 122-123, para. 21).
   14. In the present case, the question or dispute must concern the inter-
pretation or application of the WHO Constitution.
   15. Both the spirit and the letter of the WHO Constitution establish
overriding obligations towards the Organization. As I had previously
submitted,
    “any State which becomes a Member of the WHO has a duty not
    only to co-operate with the organization to assist in fulfilling the
    mission assigned to it, but also to act in order to provide the popula-
    tion with the best possible level of health. Any failure to uphold the
    right to health is contrary to the object and purpose of the WHO
    Constitution. It would be wrong to assert that this Constitution does

                                                                        96

                    ARMED ACTIVITIES (DISS. OP. MAVUNGU)                           99

     not lay down any obligations for Member States.” (Armed Activities
     on the Territory of the Congo (New Application : 2002) (Demo-
     cratic Republic of the Congo v. Rwanda), Provisional Measures,
     Order of 10 July 2002, I.C.J. Reports 2002, p. 279, para. 28 seperate
     opinion of Judge Mavungu.)

   16. On repeated occasions, the DRC made various protests regarding
the deterioration of the state of the Congolese population’s health during
the armed conflict.
   In his speech to the fifty-seventh session of the United Nations Com-
mission on Human Rights on 30 March 2001, President Joseph Kabila
stated :
        “According to data provided by NGOs such as the International
     Rescue Committee and by agencies of the United Nations, around
     2,500,000 Congolese have lost their lives in the occupied territories,
     victims directly and indirectly of aggression . . .
        Countless numbers of killings have occurred among the peaceable
     Congolese civilian populations. Numerous barbarous and savage
     acts have taken place such as . . . rapes, the deliberate spreading of
     AIDS . . .” (Emphasis added.)
   The various White Papers, previously published by the DRC’s
Ministry of Human Rights, record numerous violations of human
rights, including health-related questions. Both Rwanda and Uganda
are cited in this respect. By way of example, paragraph 45 of the First
White Paper, distributed as a working document to the Security Council,
states the following :
        “Museveni and Kagame are committing acts which are beyond all
     understanding in the pursuit of their strategy of exterminating the
     Congolese civilian population in the occupied areas. For example,
     2,000 Ugandan soldiers suffering from acquired immunodeficiency
     syndrome (AIDS) or infected with the human immunodeficiency
     virus (HIV) were sent to the front in Orientale Province, their mis-
     sion to rape women and girls with the aim of spreading the disease.
     Need it be recalled that Uganda and Rwanda have the sorry distinc-
     tion of having Africa’s largest number of AIDS sufferers and HIV-
     infected persons . . .” [Translation by the United Nations Secre-
     tariat.]
   The Fourth White Paper also describes the deterioration in health con-
ditions in the occupied territories 4. This has been confirmed by several
humanitarian organizations (Oxfam, Save the Children, Christian Aid,

   4 See Fourth White Paper, Ministry of Human Rights, Kinshasa, February 2002, pp. 34

et seq.

                                                                                   97

                    ARMED ACTIVITIES (DISS. OP. MAVUNGU)                       100

etc.), the European Parliament (14 June 2002 resolution), the Special
Rapporteur on the human rights situation in the DRC 5, etc.
   17. Violations of human rights, including health-related questions,
have been the subject of exchanges between the Parties in regional and
international bodies (OAU, Security Council, General Assembly, Com-
mission on Human Rights, etc.).
   18. In protecting the inviolable core of human rights, the priority lies
less in specifying the conventional provisions breached than in denoun-
cing these serious attacks on human dignity in order to put an end to
them. It is surely unreasonable to blame the Applicant for having in
certain cases omitted in its protests in international forums to cite the
norms or conventional provisions that underpinned them.

  19. In view of the foregoing, a dispute between the two Parties as to
application of the WHO Constitution definitely existed. WHO Member
States commit themselves to
     “the attainment by all people to the highest possible level of health,
     to regarding the achievement of the highest achievable standard
     of health as a fundamental right of every person on the planet,
     a recognition of health as fundamental to peace, and of the duty
     of State co-operation to achieve this ideal . . .” (Legality of the
     Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports
     1996 (I), p. 146, dissenting opinion of Judge Weeramantry).

   20. The second precondition fixed by Article 75 of the WHO Constitu-
tion is the recourse to negotiations or the World Health Assembly prior
to seisin of the Court.
   21. Without supporting its argument, the Court finds :
     “even if the DRC had demonstrated the existence of a question or
     dispute falling within the scope of Article 75 of the WHO Constitu-
     tion, it has in any event not proved that the other preconditions for
     seisin of the Court established by that provision have been satisfied,
     namely that it attempted to settle the question or dispute by negotia-
     tion with Rwanda or that the World Health Assembly had been
     unable to settle it” (Judgment, para. 100).
“The Court concludes from the foregoing that Article 75 of the WHO
Constitution cannot serve to found its jurisdiction in the present case.”
(Judgement, para. 101.)
   22. The state of conflict prevailing between the two Parties was not
conducive to direct negotiations in order to settle the totality of the dis-
putes between them. Both the DRC and Rwanda have acknowledged
having engaged in negotiations prior to the seisin of the Court.

  5 See in particular the reports of 20 September 2000, 1 February 2001 and 27 March

2001.

                                                                                 98

                 ARMED ACTIVITIES (DISS. OP. MAVUNGU)                  101

   23. In a document dated 18 October 2000, entitled “Responses and
Preliminary Objections of the Republic of Rwanda”, submitted to the
African Commission on Human and Peoples’ Rights on 24 October 2000,
in response to Communication 227/99 filed by the DRC, Rwanda stated
the following :
    “the acts reported . . . (acts constituting violations of numerous
    international humanitarian rights and/or international humanitarian
    law instruments) have repeatedly been brought by the Democratic
    Republic of the Congo to the attention of international organs,
    including :
    — meetings of the United Nations General Assembly ;
    — meetings of the Security Council ;
    — sessions of the United Nations Commission on Human
        Rights”.
       “Communication 227/99 must be declared inadmissible on the
    basis of the fact that the allegations in question have been the sub-
    ject of intense discussions and negotiations before the competent
    organs of the United Nations and the Organization of African Unity.”
    (CR 2005/20, pp. 13-14, para. 16 ; emphasis added.)
   24. The DRC, for its part, confirmed that negotiations had taken
place between the two Parties with a view to achieving a comprehensive
settlement to the conflict, including the organization of arbitration
(CR 2002/38, pp. 10-11).
   25. In my previous opinion, I had occasion to state :
       “When a jurisdiction clause provides for recourse to prior diplo-
    matic negotiations, it is self-evident that the parties have to comply
    therewith. This requirement is rather an obligation of conduct than
    of result . . . The Court has moreover given a wide interpretation to
    the notion of ‘diplomatic negotiations’ (exchanges of views : diplo-
    matic notes, protests, discussions within an international organiza-
    tion, talks).” (Footnote : “See inter alia Right of Passage over Indian
    Territory, I.C.J. Reports 1960, pp. 148-149 ; South West Africa,
    Preliminary Objections, I.C.J. Reports 1962, pp. 344 et seq. ; Border
    and Transborder Armed Actions (Nicaragua v. Honduras), Provi-
    sional Measures, Order of 31 March 1988, I.C.J. Reports 1988,
    pp. 99 et seq.”) (Armed Activities on the Territory of the Congo
    (New Application : 2002) (Democratic Republic of the Congo v.
    Rwanda), Provisional Measures, Order of 10 July 2002, I.C.J.
    Reports 2002 ; p. 280, para. 30, separate opinion of Judge Mavungu.)
   26. Both Parties having confirmed that various negotiations took place
in international forums on human rights violations, including those relat-
ing to the health of the Congolese population, the Court was bound to
take note of that fact.
   27. The third and last precondition stipulated by the compromissory
clause is that the question or dispute “be referred to the International

                                                                        99

                    ARMED ACTIVITIES (DISS. OP. MAVUNGU)                        102

Court of Justice in conformity with the Statute of the Court, unless the
parties concerned agree on another mode of settlement”.

  28. In the present case, it was apparent from the arguments advanced
by the two Parties that the dispute could not be settled by diplomatic
negotiations, much less by the organization of arbitration. The Republic
of Rwanda disputed the admissibility of the Communication filed with
the African Commission on Human and Peoples’ Rights by the DRC.
Seisin of the Court by an application instituting proceedings, in accord-
ance with Article 36, paragraph 1, of its Statute, was the only option still
available to the Applicant.
  29. In view of the foregoing, the Court should have found that it had
jurisdiction to examine the merits of the dispute.

  2. THE MONTREAL CONVENTION FOR THE SUPPRESSION OF UNLAWFUL
           ACTS AGAINST THE SAFETY OF CIVIL AVIATION
  30. The compromissory clause in the Montreal Convention for the
Suppression of Unlawful Acts against the Safety of Civil Aviation of
23 September 1971 was also invoked by the DRC as a base of jurisdiction
for the Court. Article 14, paragraph 1, of this Convention sets three pre-
conditions for seisin of the Court : the existence of a dispute concerning
the interpretation or application of the Convention ; the Parties must
have attempted to settle the dispute by negotiation, or by arbitration.

  31. With respect to the first precondition, the DRC accused Rwanda
and Uganda (“the allied aggressors”) of shooting down a Congo Airlines
Boeing 727 after take-off from Kindu (Maniema province) on 9 Octo-
ber 1998. All of the passengers (37 women and children) and the three
crew members lost their lives as a result of this unlawful act.

   32. The DRC issued a number of protests on this matter, in particular
in its White Papers 6 and in the Memorial which it filed with the African
Commission on Human and Peoples’ Rights 7.
   Moreover, it filed a complaint against Rwanda and Uganda with the
President of the ICAO Council by a letter dated 20 October 1998. The
representatives of both Parties in the present case participated in
the organization’s deliberations without voting rights.
   Article 1 of the Montreal Convention stipulates that :
     “[a]ny person commits an offence if he unlawfully and intentionally :


  6 See First White Paper, Human Rights Ministry, Kinshasa, December 1998, pp. 10-11,

para. 67 ; Second White Paper, April 1999, p. 35.
  7 DRC’s Memorial with respect to Communication filed with the African Commission

on Human and Peoples’ Rights, Human Rights Ministry, Kinshasa, 2000, p. 11, note 13.


                                                                                100

                 ARMED ACTIVITIES (DISS. OP. MAVUNGU)                      103

    — performs an act of violence against a person on board an aircraft
      in flight if that act is likely to endanger the safety of that aircraft ;
      or
    — destroys an aircraft in service or causes damage to such an air-
      craft which renders it incapable of flight or which is likely to
      endanger its safety in flight.”
  The States parties to the Montreal Convention are obliged to punish
such acts by severe penalties (Art. 3).
  33. The declaration of the ICAO Council following consideration of
the request filed by the DRC is very clear :
    “the unlawful seizure of aircraft and other acts of unlawful inter-
    ference against civil aviation, including acts aimed at destruction
    of aircraft, have serious adverse effects on the safety, efficiency
    and regularity of international civil aviation, endanger the lives
    of aircraft passengers and crew, and undermine the confidence of the
    peoples of the world in the safety of international civil aviation”
    (para. 2).
  34. In view of the discussions organized under the aegis of the ICAO,
there can be no doubt whatsoever that a dispute existed between the two
Parties prior to seisin of the Court.
  35. The second precondition is the organization of negotiations. I am
of the opinion that the negotiations organized within international
bodies, in the present case by the ICAO Council, can be regarded as
official negotiations between the two Parties.

   It should be noted that the Court has broadly interpreted the notion of
“negotiations” : exchange of views, diplomatic Notes, protests, discus-
sions within an international organization, talks (South West Africa
(Ethiopia v. South Africa ; Liberia v. South Africa), Preliminary Objec-
tions, Judgment, I.C.J. Reports 1962, pp. 344 et seq. ; Border and Trans-
border Armed Actions (Nicaragua v. Honduras), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1988, pp. 99 et seq.).

  36. The third and last precondition concerns requests for arbitration :

       “If within six months from the date of the request for arbitration
    the Parties are unable to agree on the organization of the arbitra-
    tion, any one of those Parties may refer the dispute to the Interna-
    tional Court of Justice by request in conformity with the Statute of
    the Court.”
   In other words, seisin of the Court by one of the parties can only take
place when it has proved impossible to organize arbitration, six months
after the date when it was requested.
   37. In its consistent jurisprudence, the Court has had the opportunity
to define in precise terms the formal condition for requesting arbitration.

                                                                           101

                 ARMED ACTIVITIES (DISS. OP. MAVUNGU)                  104

The lack of an agreement between the two Parties on the organization of
arbitration cannot be assumed. The existence of such a disagreement can
only be shown by an offer of arbitration made by the Applicant to which
the Respondent has not responded. (See Questions of Interpretation and
Application of the 1971 Montreal Convention Arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
Preliminary Objections, I.C.J. Reports 1998, p. 17, para. 21 ; Questions of
Interpretation and Application of the 1971 Montreal Convention Arising
from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United
States of America), I.C.J. Reports 1998, p. 122, para. 20.)
   38. Since the three preconditions are cumulative, the DRC had to
demonstrate that it had proposed to Rwanda that this dispute be sub-
mitted to arbitration.
   However, during the proceedings on the request for the indication of
provisional measures, the DRC told the Court that it had been impos-
sible to organize an arbitration owing to the lack of co-operation
from Rwanda. The proposals made in July 2001 (Lusaka), September
2001 (Durban), January 2002 (Blantyre) and March 2002 (Lusaka) were
reportedly met with refusals by the Republic of Rwanda.
   39. There can be no doubt that the armed conflict in the DRC gave
rise to a number of different disputes regarding violations of human
rights and/or basic international humanitarian law. A request for arbitra-
tion could not focus all the attention on one precise dispute at the
expense of all others. Strict adherence to legal formalities was not appro-
priate when defending human rights.
   The exceptional circumstances of the conflict and the Respondent’s
attitude prior to seisin of the Court, as well as during the current pro-
ceedings, should have led the Court to find that it had jurisdiction as
arbiter of last resort.


      3. THE CONVENTION ON THE ELIMINATION OF ALL FORMS OF
                 DISCRIMINATION AGAINST WOMEN

  40. Article 29, paragraph 1, of the Convention on Discrimination
against Women includes a compromissory clause, which reads as follows :

       “Any dispute between two or more States Parties concerning the
    interpretation or application of the present Convention which is not
    settled by negotiation shall, at the request of one of them, be sub-
    mitted to arbitration. If within six months from the date of the
    request for arbitration the parties are unable to agree on the organi-
    zation of the arbitration, any one of those parties may refer the dis-
    pute to the International Court of Justice by request in conformity
    with the Statute of the Court.”
  41. This clause specifies the preconditions for seisin of the Court : the

                                                                       102

                    ARMED ACTIVITIES (DISS. OP. MAVUNGU)                         105

existence of a dispute, the impossibility of settling the dispute by negotia-
tion and a request for arbitration. These conditions are similar to those in
the Montreal Convention (see above). With the exception of a few minor
differences, the conclusions that I have reached in my analysis of that
Convention can equally be applied to this one.

   42. The Court did not see fit to decide whether the various human
rights violations committed against the women of the Congo in the con-
flict zones — sexual violence, the deliberate spreading of the HIV/AIDS
virus, the burial of women alive, etc. — were covered by the Convention
on the Elimination of All Forms of Discrimination against Women.

   43. In its various protests, the DRC emphasized the specific violations
concerning Congolese women 8. The dispute between the two Parties con-
cerns the application of the Convention.
   44. With respect to prior negotiations, the Court has found on a
number of occasions that talks within international bodies can be regarded
as negotiations.
   45. It is true that the African Commission on Human and Peoples’
Rights is not strictu sensu an arbitral body. However, in the circum-
stances of the present case, its seisin by a Communication by the DRC
and the adversarial process between the two Parties that took place
within it could be regarded as an attempt at arbitration. We should not
lose sight of the fact that the Commission was established within the
Organization for African Unity (OAU) to hear human rights disputes
between Members of that pan-African organization.

   46. The foregoing elements could have allowed the Court to find that
it had jurisdiction and to rule on the merits of the case.

                                            (Signed) Jean-Pierre MAVUNGU.




  8 See White Paper, Vol. 3, pp. 39 et seq. ; Vol. 4, pp. 41 et seq. ; Special Number,

pp. 26 et seq.

                                                                                 103

